To the Honourable Robert Johnson Esq. and the rest of the true and Absolute Lords and proprietors Deputyes now sitting in Chancery.
Humbly Complaineing Sheweth unto Your Honours your Orator and Oratrix Thomas Murray late of Barbado’s— Gentleman and Martha his Wife Sister (by the Fatherside) of Henry Quintín late of this province Gentleman deceased That the said Henry Quintín was in his life time, seized and Possessed of [torn] a very great and Considerable Personall Estate Consisting of ready Money, Plate, Jewells, Household Goods, Plantation, Tool’s and Implements, Negros, Mustee, Mulatta and Indian Slaves to a very great Value, And being thereof soe seized and possessed as aforesaid on or about the Month of September In the Yeare of our Lord One thousand seaven hundred and Sixteene— Died Intestate And Your Orator and Oratrix further shew unto your Hon-ours that some shorte time after his Decease, William Bull who Marryed with One of the Sisters of the said Henry Quintín, Deceased Obtained Letters of Administration to All and singular the Goods and Chattells rights and Creditts of the said Henry Quintín, And the said William Bull for Causes to Your Orator and Oratrix unknowne afterwards consented that the Administration should be granted to Elizabeth Nairne Mother to the said Henry Quintín By Virtue of which Letters of Administration the said Elizabeth Nairne is now possessed of all or a very great parte of the said Personall Estate soe left by the said Henry Quintín as aforesaid And Your Orator and Oratrix further Complaining shew, Your Orator in right of his said Wife Martha (being Sister of the Fathers side as aforesaid to the said Henry Quintín) is Intituled to an Equall share of all and singular the Personall Estate of the said Henry Quintín And being soe intituled as aforesaid in Behalfe of himselfe and the said Martha his Wife hath made his frequent Applications to the said Elizabeth Nairne Administratrix as aforesaid to account with Your Orator and Oratrix for their said equall parte or Portion of the Personall Estate of the aforesaid Henry Quintín deceased But now soe It is May it please Your Honours that the said Elizabeth *238Nairne Combineing and confiderateing with divers other Persons (to Your Orator and Oratrix unknowne— Which Your Orator and Oratrix Pray (when discovered) may be inserted and made Parties to this their Bill of Complaint with Apt words to charge them, refuse to make any Distribution of the aforesaid Personall Estate or satisfie Your Orator and Oratrix for their parte or portion of the same Nor will She the said Elizabeth Nairne give Your Orator or Oratrix any Account what was the Value or wherein the Personall Estate, of the said Henry Quintín Did Consist But dayly gives out in speeches that She will not make any satisfaction for the same but what Your Orator and Oratrix shall recover by the Course of Law, Suggesting that Your Oratrix being onely Sister of the halfe Blood to the aforesaid Henry Quintín hath no Right or Title to any parte of the said Personall Estate herein before mentioned All Which Actings and Doeings are contrary to Equity and good Conscience and tend to the manifest wrong of your Orator and Oratrix In tender Consideration whereof and for as much Your Orator and Oratrix are remediless by the strict Rules of the Common Law And can have no releife against the fraudulent and unjust practice’s of the said Elizabeth Nairne and the rest of the Confederates but before Your Honours in this Honourable Court To the End therefore that the said Elizabeth Nairne may upon her Corporall Oath sett forth and Annex to her Answer a true and perfect Inventory of all and Singular the Personall Estate Whereof the said Henry Quintín was possessed of at the time of his Decease and the true value and Values of each Particular and more Especially of the Negroes and their Increase and other Slaves together with their severall Names Ages sexes and trades and the true and just Value of each of them And alsoe what ready money, Plate, Jewells, Household Goods, Stock of Cattle, Plantation Tooles and Implements were in the Possesion of the said Henry Quintín at the time of his Decease and whatt she hath received since his Death And alsoe what Debts of the said Henry Quintín hath been received or paid by the said Elizabeth or any other Person or Persons on her behalfe And Further that the said Elizabeth Nairne be Compelled by the Decree of this Honourable Court to pay and satisfie your Orator and Oratrix their said Equall parte of all and singular the Personall Estate of the said Henry Quintín And that an equall Distribution thereof may be made in Specie And that your Orator and Oratrix may be allowed for the profits of the said Nairne from the time of the Death of the said Henry Quintín to the time of the said Distribution and that Your Orator and Oratrix may be further re-leived in the premisses according to Equity and good Conscience May it therefore please Your Honours to grant to your Orator and Oratrix the Writt of Subpena directed to the said Elizabeth Nairne thereby commanding her at a certaine day and under a Certaine Paine therein to be limitted personally to be and appeare before your Honours in this Honourable Court And a true and perfect Answer to make upon her Corporall Oath to all and singular the prem*239isses herein before Interrogated and further that your Orator and Oratrix may be releived according to Equity and good Conscience.
And your Orator and Oratrix shall Ever Pray etc
Blakewey
Hepworth 67
Whitaker

 Thomas Hepworth, clerk of the house and deputy secretary of the province, married Anne Rawlins, daughter of the Quaker preacher Mary Crosse. One of the seven professional lawyers of the proprietary period, he became Speaker of the Commons House, and chief justice, 1724-1727. He died in 1728. (JCHA, 1705-1707, 1712-1716, 1724, passim; SCHGM, XII, 107; St. Philip’s Register, 1720-1758, p. 232.)